

116 HRES 231 IH: Keeping guns out of classrooms.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 231IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mrs. Hayes (for herself, Mr. Scott of Virginia, Mr. Nadler, Mr. Deutch, and Ms. DeLauro) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONKeeping guns out of classrooms.
	
 Whereas Congress has consistently made clear that it is unlawful for Federal funds to be used for training or arming school personnel with firearms;
 Whereas Congress passed the STOP School Violence Act of 2018 (title V of division S of Public Law 115–141) in response to the shooting in Parkland, Florida, and amended part AA of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10551 et seq.) to specify that No amounts provided as a grant [for school security under such part] may be used for the provision to any person of a firearm or training in the use of a firearm.;
 Whereas section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7113), as added by section 4101 of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1970), defines drug and violence prevention in schools as including the creation … of a school environment that is free of weapons;
 Whereas existing research demonstrates that training or arming school personnel with firearms will not make schools safer;
 Whereas an analysis by the Federal Bureau of Investigation of active shooters between 2000 and 2013 found that trained law enforcement suffered casualties in 21 of the 45 incidents in which officers engaged the shooter to end the threat;
 Whereas a survey of gun violence on school campuses showed that out of 225 incidents of gun violence between 1999 and 2018, trained armed personnel or school resource officers failed to disarm an active shooter 223 times;
 Whereas proposed and existing programs to train or arm school personnel with firearms require significantly less training than law enforcement officers receive;
 Whereas research demonstrates that increased gun access and possession are not associated with protection from violence and a greater prevalence of guns increases the likelihood of gun violence;
 Whereas a greater prevalence of guns in schools creates undue risk of students gaining unauthorized access to firearms and the potential for unintentional shootings and school staff using guns in situations that do not warrant lethal force;
 Whereas students of color, students with disabilities, and other vulnerable groups would experience a disparate impact of programs that arm school personnel as those students are disproportionately disciplined and arrested;
 Whereas heightened policing within public school spaces decreases a student’s sense of safety and the associated anticipation of violence leads to increased anxiety, fear, and depression;
 Whereas 73 percent of teachers in the United States do not want to carry guns in school and 58 percent say arming personnel would make schools less safe, according to a Gallup poll from March 2018;
 Whereas the majority of parents of school-aged children oppose arming school personnel, according to surveys;
 Whereas, as of March 2019, there is no evidence supporting the value of arming school personnel; Whereas the broad consensus among participants in the listening tour for the final report of the Federal Commission on School Safety released in December 2018 was disagreement with programs that would arm school personnel, according to transcripts; and
 Whereas, in that final report, the Department of Education endorsed the use of Federal funds to train personnel to use firearms: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that Federal funds shall not be used to train or arm school personnel with firearms.
		